Exhibit 10.7 INDEMNIFICATION AGREEMENT This Indemnification Agreement (this “Agreement ”), dated as of September 23, 2014, is by and between SMTC Corporation, a Delaware corporation (the “Company ”) and the undersigned (the “Indemnitee ”). WHEREAS, Indemnitee is a director or officer of the Company, or is expected to join the Company as a director or officer, and provides, or is expected to provide, valuable services to the Company in such capacity; WHEREAS, both the Company and Indemnitee recognize the increased risk of litigation and other claims being asserted against directors and officers of public companies; WHEREAS, the Board has determined that enhancing the ability of the Company to attract and retain the most qualified individuals as directors and officers is in the best interests of the Company, and has determined that the Company should therefore seek to protect such individuals against the risk of claims and actions against them arising out of their services to the Company; and WHEREAS, in recognition of the need to provide Indemnitee with substantial protection against personal liability, in order to procure Indemnitee’s service as a director or officer of the Company and to enhance Indemnitee’s ability to serve the Company in an effective manner, and in order to provide such protection pursuant to express contract rights (intended to be enforceable irrespective of, among other things, any amendment to the Company’s certificate of incorporation or bylaws (collectively, the “Charter Documents ”), any change in the composition of the Board or any change in control or business combination transaction relating to the Company), the Company desires to provide for the indemnification of, and the advancement of Expenses (as defined in Section 1(f) below) to, Indemnitee as set forth in this Agreement and, to the extent insurance is maintained, for the coverage of Indemnitee under the Company’s directors’ and officers’ liability insurance policies. NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement to provide services to the Company, the parties agree as follows: 1.
